DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with J. Douglas Miller, Reg. No. 46,932.

Beginning in the last line of claim 14:
	and the inlet of the fuel reservoir, 
	wherein the fuel system further includes a quick disconnect adapter disposed between the underwing type servicing adapter and the inlet of the fuel reservoir, the quick disconnect adapter having a hollow interior including a poppet having a poppet head and a biasing device, the biasing device normally biasing the poppet head against a sealing surface formed by the underwing type servicing adapter to prevent fluid communication between the outlet of the overwing type fuel delivery device and the inlet of the fuel reservoir prior to the circulating of the fuel through the fuel system, and
wherein a pressure of the fuel during the circulating of the fuel through the fuel system disengages the poppet head from the sealing surface against the biasing of the biasing device to allow for the fuel to flow from the underwing type servicing adapter to the inlet of the fluid reservoir.

Claims 18 and 19 are canceled



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Shepherd (US 3,045,721) and Reed (US 2,932,331) are the closest prior art of record.  The claim language defining the method of coupling and circulating including a recirculation adapter and a quick disconnect adapter in the claimed configuration, in the context of the present application and all of the other limitations of claim 14, defines a configuration which is not anticipated and not obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799